FILED
                              NOT FOR PUBLICATION                             NOV 29 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SURINDER SINGH, a.k.a. Parmjit Singh              No. 09-73824
Sadhara, a.k.a. Barjinder S. Virk,
                                                  Agency No. A093-172-927
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Surinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). Our jurisdiction is

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, applying the new standards governing adverse credibility

determinations created by the Real ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We review de novo questions of law. Husyev v. Mukasey,

528 F.3d 1172, 1177 (9th Cir. 2008). We deny in part and dismiss in part the

petition for review.

      The record does not compel the conclusion that Singh filed his asylum

application within a reasonable period of time following the expiration of his

lawful nonimmigrant status, see id. at 1181-82; Dhital v. Mukasey, 532 F.3d 1044,

1050 (9th Cir. 2008) (per curiam), or that his untimely asylum application is

otherwise excused by extraordinary circumstances, see 8 C.F.R. § 1208.4(a)(5);

Toj-Culpatan v. Holder, 612 F.3d 1088, 1091 (9th Cir. 2010) (per curiam).

Accordingly, Singh’s asylum claim fails.

      Substantial evidence supports the agency’s adverse credibility determination

based on Singh’s prior false applications and the inconsistencies between Singh’s

and his wife’s testimonies regarding when his wife was arrested and her role in the

Sikh Student Federation. See Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.

1999); Kin v. Holder, 595 F.3d 1050, 1057-58 (9th Cir. 2010); Dhital, 532 F.3d at




                                           2                                     09-73824
1050-51. In the absence of credible testimony, Singh’s withholding of removal

claim fails. See Shrestha, 590 F.3d at 1048.

      Because Singh’s CAT claim is based on the same testimony the agency

found not credible, and he points to no other evidence showing it is more likely

than not he will be tortured if returned to India, his CAT claim also fails. See id. at

1048-49.

      We reject Singh’s contention that the IJ was biased or prejudged his

application because he has not shown that any alleged bias prejudiced his case.

See Ibarra-Flores v. Gonzales, 439 F.3d 614, 620-21 (9th Cir. 2006). Singh has

also not shown any prejudice from the “indiscernible” notations in the transcript.

See Lata v. INS, , 204 F.3d 1241, 1246 (9th Cir. 2000).

      Finally, we lack jurisdiction to review Singh’s claim that he should be

granted voluntary departure. See Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1166

(9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    09-73824